EXHIBIT 10.1

 

RADIAN GROUP INC.

EQUITY COMPENSATION PLAN

 

(Amended and Restated as of February 8, 2005)

 

The purpose of the Equity Compensation Plan (the “Plan”) of Radian Group Inc.
(the “Company”) is to promote the interests of the Company by providing
incentives to (i) designated officers and other employees of the Company or an
Affiliate (as defined herein), and (ii) non-employee members of the Board of
Directors of the Company (the “Board”), to encourage them to acquire a
proprietary interest, or to increase their proprietary interest, in the Company.
The Company believes that the Plan will cause participants to contribute
materially to the growth of the Company, thereby benefiting the Company’s
stockholders. For purposes of the Plan, the term “Affiliate” shall mean a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, the Company; and the terms “Parent Corporation” and “Subsidiary
Corporation” shall have the meanings set forth in subsections (e) and (f) of
Section 424 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

1. Administration

 

The Plan shall be administered and interpreted by a committee of the Board (the
“Committee”); provided, however, that grant decisions made hereunder shall be
made by at least two persons, each of whom may be (i) “outside directors” as
defined under Section 162(m) of the Internal Revenue Code, and (ii)
“non-employee directors” as defined under Rule 16b-3 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). The Board may appoint a
subcommittee for this purpose, in which case references herein to the
“Committee” shall mean the subcommittee as appropriate. The Committee shall have
the sole authority to determine (i) who is eligible to receive Grants (as
defined in Section 2 below) under the Plan, (ii) the type, size and terms of
each Grant under the Plan (subject to Section 4 below), (iii) the time when each
Grant will be made and the duration of any exercise or restriction period; (iv)
any restrictions on resale applicable to the shares to be issued or transferred
pursuant to the Grant; and (v) any other matters arising under the Plan. The
Committee may, in its discretion or in accordance with a directive from the
Board, waive any provisions of any Grant, provided such waiver is not
inconsistent with the terms of this Plan as then in effect. The Committee may,
if it so desires, base any of the foregoing determinations upon the
recommendations of management of the Company. A majority of the Committee shall
constitute a quorum thereof, and the actions of a majority of the Committee at a
meeting at which a quorum is present, or actions unanimously approved in writing
by all members of the Committee, shall be actions of the Committee. The
Committee shall have full power and authority to administer and interpret the
Plan and to adopt or amend such rules, regulations, agreements and instruments
as it may deem appropriate for the proper administration of the Plan. The
Committee’s interpretations of the Plan and all determinations made by the
Committee pursuant to the powers vested in it hereunder shall be conclusive and
binding on all persons having any interest in the Plan or in any Grants under
the Plan. No person acting under this subsection shall be held liable for any
action or determination made with respect to the Plan or any Grant under the
Plan, except for the willful misconduct or gross negligence of such person.



--------------------------------------------------------------------------------

2. Grants

 

Incentives under the Plan shall consist of Incentive Stock Options (as defined
in Section 5(b) below), Nonqualified Stock Options (as defined in Section 5(b)
below), Restricted Stock Grants (as defined in Section 6 below), SARs (as
defined in Section 7 below), Phantom Stock (as defined in Section 8 below), and
Performance Share Awards (as defined in Section 9 below) (hereinafter
collectively referred to as “Grants”). All Grants shall be subject to the terms
and conditions set forth herein and to such other terms and conditions of any
nature as the Committee deems appropriate and specifies in writing to the
participant (the “Grant Letter”), as long as they are not inconsistent with the
Plan. The Committee shall approve the form and provisions of each Grant Letter.
Grants under any section of the Plan need not be uniform as among the
participants receiving the same type of Grant, and Grants under two or more
sections of the Plan may be combined in one Grant Letter.

 

3. Shares Subject to the Plan

 

(a) The aggregate number of shares of the Common Stock, par value $0.001
(“Common Stock”), of the Company that may be issued or transferred under the
Plan is 9,400,000, subject to adjustment pursuant to Section 3(b) below. The
maximum number of shares of Common Stock for which any Grantee may be granted
options (and related stock appreciation rights) under the Plan is limited to
150,000 for any calendar year, subject to adjustment pursuant to Section 3(b)
below. The shares may be authorized but unissued shares or reacquired shares. If
and to the extent that options or SARs granted under the Plan terminate, expire
or are canceled without having been exercised (including shares canceled as part
of an exchange of Grants), or if any shares of restricted stock or Phantom Stock
or any Performance Share Awards are forfeited, the shares subject to such Grant
shall again be available for subsequent Grants under the Plan.

 

(b) If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all outstanding Grants under the Plan, the
Committee shall preserve the value of the outstanding Grants by adjusting the
maximum number and class of shares issuable under the Plan to reflect the effect
of such event or change in the Company’s capital structure, and by making
appropriate adjustments to the number and class of shares, the exercise price of
each outstanding Grant and otherwise, except that any fractional shares
resulting from such adjustments shall be eliminated by rounding any portion of a
share equal to .500 or greater up, and any portion of a share equal to less than
.500 down, in each case to the nearest whole number.

 

2



--------------------------------------------------------------------------------

4. Eligibility for Participation

 

Officers and other employees of the Company or an Affiliate, and non-employee
members of the Board, shall be eligible to participate in the Plan (hereinafter
referred to individually as an “Eligible Participant” and collectively as
“Eligible Participants”). Only Eligible Participants who are officers or other
employees of the Company or a Parent Corporation or Subsidiary Corporation shall
be eligible to receive Incentive Stock Options and Performance Share Awards. All
Eligible Participants shall be eligible to receive Nonqualified Stock Options,
Restricted Stock Grants, SARs and Phantom Stock. The Committee shall select from
among the Eligible Participants those who will receive Grants (the “Grantees”)
and shall determine the number of shares of Common Stock subject to each Grant.
The Committee may, if it so desires, base any such selections or determinations
upon the recommendations of management of the Company. Nothing contained in the
Plan shall be construed to limit in any manner whatsoever the right of the
Company to grant rights or options to acquire Common Stock or awards of Common
Stock otherwise than pursuant to the Plan.

 

5. Stock Options

 

(a) Number of Shares. The Committee, in its sole discretion, shall determine the
number of shares of Common Stock that will be subject to each option.

 

(b) Type of Option and Option Price.

 

(1) The Committee may grant options qualifying as incentive stock options within
the meaning of Section 422 of the Code (“Incentive Stock Options”) and other
stock options (“Nonqualified Stock Options”), in accordance with the terms and
conditions set forth herein, or may grant any combination of Incentive Stock
Options and Nonqualified Stock Options (hereinafter referred to collectively as
“Stock Options”). The option price per share of each Stock Option shall not be
less than the fair market value (as defined herein) of a share of Common Stock
on the date of grant (subject to the following sentence). If the Grantee of an
Incentive Stock Option is the owner of Common Stock (as determined under section
424(d) of the Code) who possesses more than 10% of the total combined voting
power of all classes of stock of the Company or a Parent Corporation or
Subsidiary Corporation, the option price per share in the case of an Incentive
Stock Option shall not be less than 110% of the fair market value of a share of
Common Stock on the date of grant.

 

(2) For all valuation purposes under the Plan, the fair market value of a share
of Common Stock shall be the closing price at which the Common Stock shall have
been sold regular way on the New York Stock Exchange on the date as of which
such value is being determined or, if no sales occurred on such day, then on the
next preceding day on which there were such sales, or, if at any time the Common
Stock shall not be listed on the New York Stock Exchange, the fair market value
as determined by the Committee on the basis of available prices for such Common
Stock or in such manner as may be authorized by applicable regulations under the
Code.

 

3



--------------------------------------------------------------------------------

(c) Exercise Period. The Committee shall determine the option exercise period of
each Stock Option. The exercise period shall not exceed ten years from the date
of grant. However, if the Grantee of an Incentive Stock Option is the owner of
Common Stock (as determined under Section 424(d) of the Code) who possesses more
than 10% of the total combined voting power of all classes of stock of the
Company or a Parent Corporation or Subsidiary Corporation, the exercise period
shall not exceed five years. Notwithstanding any determinations by the Committee
regarding the exercise period of any Stock Option, all outstanding Stock Options
shall become immediately exercisable upon a Change of Control of the Company (as
defined in Section 11 below).

 

(d) Vesting of Options and Restrictions on Shares. The vesting period for Stock
Options shall commence on the date of grant and shall end on the date or dates,
determined by the Committee, that shall be specified in the Grant Letter;
provided, however, that unless otherwise specified in the Grant Letter, each
Stock Option shall vest and become exercisable in cumulative installments to the
extent of 25% of the number of shares originally covered thereby on and after
the first, second, third and fourth anniversaries of the grant of the Stock
Option, if the Grantee is an employee of the Company or a Parent Corporation or
Subsidiary Corporation (or an Affiliate, in the case of a Nonqualified Stock
Option), or a non-employee member of the Board in the case of a Nonqualified
Stock Option, on such anniversary. The Committee may impose upon the shares of
Common Stock issuable upon the exercise of a Stock Option such restrictions as
it deems appropriate and specifies in the Grant Letter. During any period in
which such restrictions apply, the provisions of Section 6(d) below shall be
applicable to such shares, and the Committee, in such circumstances as it deems
equitable, may determine that all such restrictions shall lapse. Notwithstanding
any other provision of the Plan, all outstanding Stock Options shall become
immediately exercisable upon the earliest to occur of the following, if at such
time the Grantee is an employee of the Company or a Parent Corporation or
Subsidiary Corporation (or an Affiliate, in the case of a Nonqualified Stock
Option), or a non-employee member of the Board in the case of a Nonqualified
Stock Option: (i) the Grantee’s normal retirement date, (ii) five years from the
date of the Grant, (iii) the Grantee’s death or Disability, or (iv) the
occurrence of a Change of Control of the Company (as defined in Section 11
below). For purposes of this Plan, “Disability” shall mean a physical or mental
impairment of sufficient severity that the Grantee is both eligible for and in
receipt of benefits under the long-term disability program maintained by the
Company.

 

(e) Manner of Exercise. A Grantee may exercise a Stock Option by delivering a
duly completed notice of exercise to the Secretary of the Company. Unless other
arrangements satisfactory to the Company are made, no shares of Common Stock
shall be issued on the exercise of a Stock Option unless paid for in full at the
time of purchase. Payment for shares of Common Stock purchased upon the exercise
of a Stock Option shall be made in cash or, with the consent of the Committee,
in whole or in part in such shares of Common Stock held for at least six months
valued at the then fair market value thereof. Stock certificates for the shares
of Common Stock so paid will be issued and delivered to the person entitled
thereto only at the Company’s office in Philadelphia, PA. No person shall have
any rights as a stockholder with respect to any share of Common Stock covered by
a Stock Option unless and until such person shall have become the holder of
record of such share, and, except as otherwise permitted in

 

4



--------------------------------------------------------------------------------

Section 3(b) hereof, no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash, securities or other property or distributions or
other rights) in respect of such share for which the record date is prior to the
date on which such person shall have become the holder of record thereof.

 

(f) Termination of Employment, Retirement, Disability or Death.

 

(1) (A) If a Grantee is an employee and ceases to be an Eligible Participant for
any reason other than retirement, Disability or death, any Stock Option which is
otherwise exercisable by the Grantee shall terminate unless exercised by the
Grantee within 90 days after the date on which the Grantee ceases to be an
Eligible Participant (or within such other period of time, which may be longer
or shorter than 90 days, specified in the Grant Letter), but in any event no
later than the date of expiration of the option exercise period.

 

(B) In the event of the Disability or death of such Grantee, any Stock Option
which was otherwise exercisable by such Grantee shall terminate unless exercised
by the Grantee (or the Grantee’s personal representative) within one year after
the date on which the Grantee ceases to be an Eligible Participant (or within
such other period of time, which may be longer or shorter than one year,
specified in the Grant Letter), but in any event no later than the date of
expiration of the option exercise period. (C) In the event of the retirement of
such Grantee, any Stock Option which was otherwise exercisable by such Grantee
at the date of retirement may be exercised by the Grantee at any time prior to
the normal expiration of the option exercise term. The term “retirement” as used
herein shall mean a Grantee’s retirement as defined under the Company’s Pension
Plan.

 

(2) If a Grantee is a non-employee director and ceases to be an Eligible
Participant due to Grantee’s failure to be nominated for reelection to the Board
or failure to be reelected after nomination, any Stock Option which is otherwise
exercisable by the Grantee shall terminate unless exercised by the Grantee
within 90 days after the date on which the Grantee ceases to be an Eligible
Participant (or within such other period of time, which may be longer or shorter
than 90 days, as may be specified in the Grant Letter), but in any event no
later than the date of expiration of the option exercise period. In the event of
a voluntary departure from the Board, Disability or death of such Grantee, any
Stock Option which was otherwise exercisable by such Grantee at the date of such
voluntary departure from the Board, Disability or death, may be exercised by the
Grantee (or the Grantee’s personal representative) at any time prior to the
normal expiration of the option exercise term.

 

(g) Limits on Incentive Stock Options. Each Grant of an Incentive Stock Option
shall provide that:

 

(1) the Stock Option is not transferable by the Grantee, except, in the case of
an individual Grantee, by will or the laws of descent and distribution;

 

5



--------------------------------------------------------------------------------

(2) the Stock Option is exercisable only by the Grantee, except as otherwise
provided herein or in the Grant Letter in the event of the death of an
individual Grantee; and

 

(3) the aggregate fair market value of the Common Stock on the date of the Grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year under the Plan and under any other stock
option plan of the Company shall not exceed $100,000.

 

(h) Exchange Act Limitation. Unless the Grantee could otherwise transfer Common
Stock issued pursuant to the Stock Option without incurring liability under
Section 16(b) of the Exchange Act, at least six months must elapse from the date
of acquisition of the Stock Option until the date of disposition of the Common
Stock issued upon exercise thereof.

 

(i) Replacement Options. If a Stock Option granted pursuant to the Plan may be
exercised by a Grantee by means of a stock-for-stock swap method of exercise as
provided in 5(e) above, then the Committee may, in its sole discretion,
authorize the Grantee to automatically receive a replacement Stock Option
pursuant to this part of the Plan. This replacement option shall cover a number
of shares determined by the Committee. The per share exercise price of the
replacement option shall equal the then current fair market value of a share of
Stock, and shall have a term extending to the expiration date of the original
Stock Option. The Committee shall have the right, in its sole discretion and at
any time, to discontinue the automatic grant of replacement options if it
determines the continuance of such grants to no longer be in the best interest
of the Company.

 

6. Restricted Stock Grants

 

The Committee may issue shares of Common Stock to an Eligible Participant
pursuant to an incentive or long range compensation plan, program or contract
approved by the Committee (a “Restricted Stock Grant”). The following provisions
are applicable to Restricted Stock Grants:

 

(a) General Requirements. Shares of Common Stock issued pursuant to Restricted
Stock Grants will be issued for or in consideration for cash or services
rendered having a value, as determined by the Board, at least equal to the par
value thereof. All conditions and restrictions imposed under each Restricted
Stock Grant, and the period of years during which the Restricted Stock Grant
will remain subject to such restrictions, shall be set forth in the Grant Letter
and designated therein as the “Restriction Period.” All restrictions imposed
under any Restricted Stock Grant shall lapse on such date or dates as the
Committee may approve until the restrictions have lapsed as to 100% of the
shares, except that upon a Change of Control of the Company, all restrictions on
the transfer of the shares which have not been forfeited prior to such date
shall immediately lapse and all such shares shall become fully vested. In
addition, the Committee, in circumstances that it deems equitable, may determine
as to any or all Restricted Stock Grants, that all the restrictions shall lapse,
notwithstanding any Restriction Period.

 

6



--------------------------------------------------------------------------------

(b) Number of Shares. The Committee, in its sole discretion, shall determine the
number of shares of Common Stock that will be granted in each Restricted Stock
Grant.

 

(c) Requirement of Relationship with Company. If the Grantee’s relationship with
the Company (as an employee or non-employee member of the Board, as the case may
be) terminates during the period designated in the Grant Letter as the
Restriction Period, the Restricted Stock Grant shall terminate as to all shares
covered by the Grant as to which restrictions on transfer have not lapsed, and
such shares shall be immediately returned to the Company. The Committee may, in
its sole discretion, provide for complete or partial exceptions to the
provisions of this Section 6(c).

 

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of Common Stock to which such Restriction Period
applies except to a Successor Grantee pursuant to Section 10(a) below. Each
certificate representing a share of Common Stock issued or transferred under a
Restricted Stock Grant shall contain a legend giving appropriate notice of the
restrictions in the Grant. The Grantee shall be entitled to have the legend
removed from the stock certificate or certificates representing any such shares
as to which all restrictions have lapsed.

 

(e) Shareholder Rights. Except as provided in this Section 6, the Grantee shall
have, with respect to shares of Common Stock issued pursuant to a Restricted
Stock Grant, all of the rights of a shareholder, including the right to vote the
shares and the right to receive any cash dividends.

 

7. Stock Appreciation Rights

 

(a) General Provisions. Stock Appreciation Rights (“SARs”) may be granted in
conjunction with all or part of any Stock Option granted under the Plan. In the
case of a Nonqualified Stock Option, such rights may be granted either at or
after the time of grant of such Stock Option. In the case of an Incentive Stock
Option, such rights may be granted only at the time of grant of such Stock
Option. The exercise price of each SAR shall be equal to (i) the exercise price
or option price of the related Stock Option or (ii) the fair market value of a
share of Common Stock as of the date of grant of such Stock Appreciation Right,
but only in such circumstances where the SAR is granted subsequent to the date
of grant of the related Stock Option and an exercise price established in
accordance with clause (i) above would result in the disallowance of the
Company’s expense deduction pursuant to Section 162(m) of the Code.

 

(b) Number of SARs. The number of SARs granted to a Grantee which shall be
exercisable during any given period of time shall not exceed the number of
shares of Common Stock which the Grantee may purchase upon the exercise of the
related Stock Option during such period. Upon the exercise of a Stock Option,
the SARs relating to the Common Stock covered by the Stock Option shall
terminate. Upon the exercise of any SARs, the related Stock Option shall
terminate to the extent of an equal number of shares of Common Stock.

 

7



--------------------------------------------------------------------------------

(c) Settlement Amount. Upon a Grantee’s exercise of some or all of the Grantee’s
SARs, the Grantee shall receive in settlement of such SARs an amount equal to
the stock appreciation (as defined herein) for the number of SARs exercised,
payable in cash, Common Stock or a combination thereof. The “stock appreciation”
for an SAR is the difference between the option price specified for the related
Stock Option (or the exercise price otherwise determined under (a), above) and
the fair market value of the underlying Common Stock on the date of exercise of
the SAR.

 

(d) Settlement Election. Upon the exercise of any SARs, the Grantee shall have
the right to elect the portions of the settlement amount that the Grantee
desires to receive in cash and shares of Common Stock, respectively. For
purposes of calculating the number of shares of Common Stock to be received upon
settlement, shares of Common Stock shall be valued at their fair market value on
the date of exercise of the SARs. Notwithstanding the foregoing, the Committee
shall have the right (i) to disapprove a Grantee’s election to receive such
settlement in whole or in part in cash, and to require that shares of Common
Stock be delivered in lieu of cash or (ii) to require that settlement be made in
cash if the Company does not or may not in the future have sufficient shares
authorized for issuance. If shares of Common Stock are to be received upon
exercise of an SAR, cash shall be delivered in lieu of any fractional share.

 

(e) Exercise. Any SAR is exercisable only during the period when the Stock
Option to which it is related is also exercisable.

 

8. Phantom Stock

 

(a) General Provisions. The Committee may grant Phantom Stock in such amounts as
it deems appropriate. Phantom Stock shall give the Grantee the right to receive
shares of Common Stock on a conversion date specified by the Committee. The
Committee may establish conditions on the conversion of Phantom Stock and
restrictions on vesting, if any, as it deems appropriate. The period of years
during which a Phantom Stock Grant will be subject to any vesting restrictions
shall be set forth in the Grant Letter and designated as the “Restriction
Period”. All vesting restrictions imposed under a Phantom Stock Grant shall
lapse on such date or dates as the Committee may approve, except that upon a
Change of Control of the Company, all restrictions shall immediately lapse and
the Phantom Stock shall become fully vested. In addition, the Committee, in
circumstances that it deems equitable, may determine as to any or all Phantom
Stock Grants that the Grants shall not be subject to vesting restrictions, or
that the restrictions shall lapse notwithstanding any Restriction Period. Each
share of Phantom Stock shall be granted at full value with no exercise price.

 

(b) Number of Shares of Phantom Stock; Accounts. The Committee, in its sole
discretion, shall determine the number of shares that will be granted pursuant
to each Phantom Stock Grant. The Company shall credit to a bookkeeping account
established on its records all shares of Phantom Stock credited to a Grantee.

 

(c) Requirement of Relationship with Company. Except as provided in the Grant
Letter, if the Grantee’s relationship with the Company (as an employee or
non-employee member

 

8



--------------------------------------------------------------------------------

of the Board, as the case may be) terminates during any period designated in the
Grant Letter as the Restriction Period, the Phantom Stock Grant shall terminate
as to all shares covered by the Grant as to which vesting restrictions have not
lapsed, and such shares shall be forfeited. The Committee may, in its sole
discretion, provide for complete or partial exceptions to the provisions of this
Section 8(c).

 

(d) Dividend Equivalents. The Company shall credit dividend equivalents on
Phantom Stock as and when dividends are payable on Common Stock. Dividend
equivalents shall be converted to additional shares of Phantom Stock on the
dividend payment date and credited to the Grantee’s accounts.

 

(e) Conversion. On the date specified in the Grant Letter as the conversion date
for the Grantee’s Phantom Stock, the Grantee shall receive in settlement of such
Phantom Stock a number of shares of common Stock equal to the Phantom Stock then
credited to the Grantee’s account. Payment shall be made in whole shares of
Common Stock, with fractional shares paid in cash.

 

(f) No Rights as a Shareholder. A Grantee shall not have any rights as a
stockholder with respect to any Phantom Stock, including with respect to
dividends and voting. Grantees shall be unsecured creditors of the Company with
respect to Phantom Stock Grants.

 

9. Performance Share Awards

 

(a) General Provisions. The Committee may grant Performance Share Awards
(“Performance Share Awards”) to key employees of the Company under and pursuant
to this Section 9 and the Company’s Performance Share Plan adopted by the Board
effective February 8, 2005, or any successor thereto (the “Performance Plan”). A
Performance Share Award shall entitle the Grantee to receive shares of Common
Stock or a payment in cash upon settlement of the Performance Share Award at the
conclusion of the Award Term (as defined in the Performance Plan), contingent
upon the satisfaction of certain Performance Goals (as defined in the
Performance Plan) established by the Committee. The terms and conditions of each
Performance Share Award, including the Grantee, the target number of shares
thereunder, the Performance Goals, the Award Term, and the formula, method or
matrix for determining payout, shall be determined by the Committee in
accordance with the Performance Plan and set forth in the Grant Letter. Shares
of Common Stock issued under a Performance Share Award shall be granted at full
value with no exercise price.

 

(b) Number of Shares; Accounts. The Committee, in its sole discretion, shall
determine the target number of shares of Common Stock that will be subject to
each Performance Share Award. The actual number of shares that may be issued
upon settlement of a Performance Share Award will be determinable at the
conclusion of the Award Term. The Company shall establish on its records and
maintain a bookkeeping account in which shall be recorded the number of shares
of Common Stock subject to a Performance Share Award and the number of shares
actually credited to a Grantee.

 

9



--------------------------------------------------------------------------------

(c) Termination of Relationship with Company. If the Grantee’s employment with
the Company terminates during the Award Term of a Performance Share Award then,
depending upon the reason for such termination, such Performance Share Award may
continue in force or may terminate, as provided by the applicable provisions of
the Performance Plan.

 

(d) Change of Control. Upon a Change of Control of the Company, any outstanding
Performance Share Awards shall be treated in accordance with the Performance
Plan.

 

(e) Settlement. Upon the conclusion of the Award Term of a Performance Share
Award as specified in the Grant Letter, the Grantee shall receive in settlement
of such Performance Share Award a number of shares of Common Stock or a payment
in cash, or a combination thereof, as may be determined in accordance with the
Performance Plan.

 

(f) No Rights as a Shareholder. A Grantee shall not have any rights as a
stockholder with respect to shares of Common Stock subject to a Performance
Share Award prior to the issuance of such shares, including with respect to
dividends and voting. Grantees shall be unsecured creditors of the Company with
respect to Performance Share Awards.

 

10. Transferability of Options and Grants

 

(a) Restrictions on Transferability. Only a Grantee (or, in the case of an
individual Grantee, his or her authorized legal representative) may exercise
rights under a Grant except as otherwise stated herein and in Section 10(b)
below. No individual Grantee may transfer those rights except by will or by the
laws of descent and distribution or, in the case of a Nonqualified Stock Option,
if permitted by the Committee in its sole discretion, pursuant to a qualified
domestic relations order as defined under the Code or Title I of ERISA or the
rules thereunder or pursuant to Section 10(b) below. Upon the death of an
individual Grantee, the personal representative or other person entitled to
succeed to the rights of the Grantee (“Successor Grantee”) may exercise such
rights. A Successor Grantee shall furnish proof satisfactory to the Company of
such person’s right to receive the Grant under the Grantee’s will or under the
applicable laws of descent and distribution.

 

(b) Nonqualified Stock Options. Notwithstanding the foregoing, the Committee may
provide that a Grantee may transfer Nonqualified Stock Options to family
members, one or more trusts for the benefit of family members, or one or more
partnerships of which family members are the only partners, according to such
terms as the Committee may determine; provided that the Grantee receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

 

11. Change of Control of the Company

 

As used herein, a “Change of Control” shall be deemed to have taken place if (i)
any Person (except for an employee or his or her family, the Company or any
employee benefit plan of the Company or of any Affiliate, or any Person or
entity organized, appointed or established

 

10



--------------------------------------------------------------------------------

by the Company for or pursuant to the terms of any such employee benefit plan),
together with all Affiliates and Associates of such Person shall become the
Beneficial Owner in the aggregate of 20% or more of the shares of the Company
then outstanding and entitled to vote for directors generally, (ii) any Person
(except an employee and his or her family), together with all Affiliates and
Associates of such Person, purchases substantially all of the assets of the
Company, or (iii) during any twenty-four (24) month period, individuals who at
the beginning of such period constituted the Board cease for any reason to
constitute a majority thereof, unless the election, or the nomination for
election by the Company’s stockholders, of at least seventy-five percent (75%)
of the directors who were not directors at the beginning of such period was
approved by a vote of at least seventy-five percent (75%) of the directors in
office at the time of such election or nomination who were directors at the
beginning of such period. For purposes of this definition, “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in Rule
12b-2 under the Exchange Act; “Person” shall mean any individual, firm,
corporation, partnership or other entity; and “Beneficial Owner” shall mean:

 

(i) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange;

 

(ii) that such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule 13d-3 under the Exchange Act), including
without limitation, pursuant to any agreement, arrangement or understanding
(whether or not in writing); provided, however, that a Person shall not be
deemed the “Beneficial Owner” of any security under this subsection (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable successor report); or

 

(iii) where voting securities are beneficially owned, directly or indirectly, by
any other Person (or any Affiliate or Associate thereof) with which such Person
(or any of such Person’s Affiliates or Associates) has any agreement,
arrangement or understanding (whether or not in writing) for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy described in
the proviso to subsection (ii) above) or disposing of any voting securities of
the Company; provided, however, that nothing in this definition shall cause a
Person engaged in business as an underwriter of securities to be the “Beneficial
Owner” of any securities acquired through such Person’s participation in good
faith in a firm commitment underwriting until expiration of forty (40) days
after the date of such acquisition.

 

11



--------------------------------------------------------------------------------

12. Dissolution, Liquidation or Winding Up

 

If the Company is to be dissolved or liquidated, then, at least ten days prior
to the effective date of such event, the Company shall give each Grantee with
any outstanding Grants written notice of such event. Each such Grantee shall
thereupon have the right to exercise in full any installments of such Grants not
previously exercised (whether or not the right to exercise such installments has
accrued pursuant to such Grants), within ten days after such written notice is
sent by the Company. Any installments of such Grants not so exercised shall
thereafter lapse and be of no further force or effect.

 

13. Amendment and Termination of the Plan and Grants

 

(a) Amendment. The Board may amend or terminate the Plan at any time, subject to
the following limitations:

 

(1) the approval by the stockholders of the Company and approval by the
Committee shall be required in respect of any amendment to the extent then
required by applicable law or by the regulations of the U.S. Securities and
Exchange Commission or the New York Stock Exchange or any other applicable
exchange; and

 

(2) the Board shall not amend the Plan without stockholder approval if such
amendment would cause the Plan, any Grant or the exercise of any right under the
Plan to fail to comply with the requirements of Rule 16b-3 under the Exchange
Act (or any successor provision), or if such amendment would cause the Plan or
the Grant or exercise of an Incentive Stock Option to fail to comply with the
requirements of Section 422 of the Code including, without limitation, a
reduction of the option price set forth in Section 5(b) above or an extension of
the period during which an Incentive Stock Option may be exercised as set forth
in Section 5(c) above.

 

(b) Termination of Plan. The Plan shall terminate on December 31, 2006, unless
earlier terminated by the Board or unless extended by the Board with the
approval of the stockholders.

 

(c) Termination and Amendment of Outstanding Grants.

 

(1) General. A termination or amendment of the Plan that occurs after a Grant is
made shall not result in the termination or amendment of the Grant unless the
Grantee consents or unless the Committee acts under Section 21(b) below. The
termination of the Plan shall not impair the power and authority of the
Committee with respect to an outstanding Grant. Whether or not the Plan has
terminated, an outstanding Grant may be terminated or amended under Section
21(b) below or may be amended by agreement of the Company and the Grantee which
is consistent with the Plan.

 

12



--------------------------------------------------------------------------------

(2) No Repricing. Neither the Company, the Board nor the Committee shall,
without the further approval of the stockholders of the Company either prior or
subsequent to such action, authorize (i) the amendment of any outstanding Grant
to reduce the exercise price per share of such Grant, or (ii) the cancellation
and replacement of such Grant in exchange for a Grant having a lower exercise
price per share, except for an exchange in connection with a merger,
consolidation, acquisition, reorganization, spin-off or other corporate
transaction. This Section 13(c)(2) is intended to prohibit the repricing of
“underwater” Grants and shall not be construed to prohibit the adjustments
provided for in Section 3(b) of this Plan.

 

14. Funding of the Plan

 

The Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under the Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

 

15. Rights of Eligible Participants

 

Nothing in the Plan shall entitle any Eligible Participant or other person to
any claim or right to any Grant under the Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any Eligible Participant or Grantee
any rights to be retained by the Company in any capacity, whether as an
employee, non-employee member of the Board, independent contractor, consultant
or otherwise.

 

16. Withholding of Taxes

 

The Company shall have the right to deduct from all Grants paid in cash any
federal, state or local taxes required by law to be withheld with respect to
such Grants paid in cash. In the case of Grants paid in Common Stock, the
Company shall have the right to require the Grantee to pay to the Company the
amount of any taxes which the Company is required to withhold in respect of such
Grants or to take whatever action it deems necessary to protect the interests of
the Company in respect of such tax liabilities, including, without limitation,
withholding a portion of the shares of Common Stock otherwise deliverable
pursuant to the Plan. The Company’s obligation to issue or transfer shares of
Common Stock in connection with any Grant shall be conditioned upon the
Grantee’s compliance with the requirements of this section to the satisfaction
of the Committee.

 

17. Agreements with Grantees

 

Each Grant made under the Plan shall be evidenced by a Grant Letter containing
such terms and conditions as the Committee shall approve.

 

13



--------------------------------------------------------------------------------

18. Requirements for Issuance of Shares

 

No Common Stock shall be issued or transferred under the Plan unless and until
all applicable legal requirements have been complied with to the satisfaction of
the Committee. The Committee shall have the right to condition any Stock Option,
Restricted Stock Grant, SAR, Phantom Stock Grant or Performance Share Award on
the Grantee’s undertaking in writing to comply with such restrictions on any
subsequent disposition of the shares of Common Stock issued or transferred
thereunder as the Committee shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof, and certificates
representing such shares may be legended to reflect any such restrictions.

 

19. Headings

 

The section headings of the Plan are for reference only. In the event of a
conflict between a section heading and the content of a section of the Plan, the
content of the section shall control.

 

20. Effective Dates

 

(a) Effective Date of the Plan. The Plan shall be effective as of January 1,
1995, subject to the approval of the Company’s stockholders within 12 months
after such effective date.

 

(b) Effectiveness of Section 16 Provisions. The provisions of the Plan that
refer to, or are applicable to persons subject to, Section 16 of the Exchange
Act shall be effective, if at all, upon the registration of the Common Stock
under the Exchange Act, and shall remain in effect thereafter for so long as the
Common Stock is registered under the Exchange Act.

 

21. Miscellaneous

 

(a) Substitute Grants. The Committee may make a Grant to an employee, a
non-employee director, or an independent contractor or consultant of another
corporation, if such person shall become an Eligible Participant by reason of a
corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or an Affiliate and such
other corporation. Any such Grant shall be made in substitution for a stock
option or restricted stock grant granted by the other corporation (“Substituted
Stock Incentives”), but the terms and conditions of the substitute Grant may
vary from the terms and conditions required by the Plan and from those of the
Substituted Stock Incentives. The Committee shall prescribe the provisions of
the substitute Grants.

 

(b) Compliance with Law. The Plan, the exercise of Grants and the obligations of
the Company to issue or transfer shares of Common Stock under Grants shall be
subject to all applicable laws and required approvals by any governmental or
regulatory agencies. With respect to persons subject to Section 16 of the
Exchange Act, it is the intent of the Company that the Plan and all transactions
under the Plan shall comply with all applicable conditions of Rule 16b-3 or any
successor provisions under the Exchange Act. The Committee may revoke any Grant
if it is contrary to law or modify any Grant to bring it into compliance with
any valid and mandatory government regulations. The Committee may also adopt
rules regarding the withholding of taxes on payments to Grantees. The Committee
may, in its sole discretion, agree to limit its authority under this section.

 

This amendment and restatement of the Radian Group Inc. Equity Compensation Plan
was adopted by the Board of Directors of the Company on February 8, 2005,
effective as of such date.

 

14